            Case 1:20-cv-01106-LGS Document 121 Filed 02/16/21 Page 1 of 1




February 16, 2021                                                                                         Saunak K. Desai
                                                                                                 Direct Dial: 212.806.5867
                                                                                                       Fax: 212.806.6006
                                                                                                      sdesai@stroock.com

Honorable Lorna G. Schofield, U.S.D.J.
United States District Court
Southern District of New York
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street
New York, NY 10007

Re:       Kewazinga Corp. v. Google LLC, Case No. 1:20-cv-1106-LGS

Dear Honorable Judge Schofield:

      Pursuant to the Court’s February 8, 2021 Order (D.I. 116), counsel for Plaintiff
Kewazinga Corp. in the above captioned matter hereby submits its slide presentation from the
February 16, 2021 claim construction hearing.


Respectfully submitted,

/s/ Saunak K. Desai

Saunak K. Desai

cc:       All Counsel (by ECF filing)




STROOCK & STROOCK & LAVAN LLP New York  Los Angeles  Miami  Washington, DC
180 Maiden Lane, New York, NY 10038-4982  T. 212.806.5400  F. 212.806.6006  www.stroock.com
